DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/474,760, for an IN-TANK FASTENONG DEVICE, filed on 6/28/2019.  Claims 1-20 are pending.
Election/Restrictions
Applicant's election with traverse of species I-VII in Paper No. 5 is acknowledged.  The traversal is based on the grounds that the embodiments are directed to a unitary concept and based on various policy arguments.  These arguments are persuasive and the requirement is therefore WITHDRAWN.  
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation "the clamp installation" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-9 are rejected for the same reasons as dependent con claim 1.
Claim 19 recites the limitation "the clamp installation" therein.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaston (U.S. Pat. 5,211,547).
Regarding claim 1, Gaston teaches a device to fasten at least one tank installation component by way of an internal side of a tank wall of a plastics-material tank, the device comprising: a holding element (115) to hold the tank installation component (140); at least one clamping installation (130, 135, 155, 160) connected to the holding element; the clamping installation has two clamping legs, provided by a first clamping leg and a second clamping leg, which are mutually opposite; at least one of 



[AltContent: textbox (tank installation component)]
[AltContent: textbox (1st clamping leg)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    417
    318
    media_image1.png
    Greyscale

[AltContent: textbox (edge)]
[AltContent: arrow][AltContent: textbox (2nd clamping leg)][AltContent: arrow]

[AltContent: arrow][AltContent: textbox (clamping installation)][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (securing web)]
[AltContent: textbox (holding element)]



Regarding claim 2, Gaston teaches the device of claim 1, wherein: the at least one clamping installation comprises at least two clamping installations (130, 135); and the holding element is disposed between the at least two clamping installations.

Regarding claim 4, Gaston teaches the device of claim 3, wherein: the device is configured to be push-fitted onto the fastening structure in a push-fitting direction, wherein the push-fitting direction runs parallel to a connecting direction between the first end region and the second end region and in a direction of the second end region.
Regarding claim 5, Gaston teaches the device of claim 1, wherein: the clamping installation has at least one holding protrusion (185) which is disposed on a face of at least one clamping leg of the two clamping legs, the face facing the spacing area.
Regarding claim 6, Gaston teaches the device of claim 1, wherein: the holding element has at least one securing protrusion (185) which is disposed on a face of the holding element, the face facing the spacing area.
Regarding claim 7, Gaston teaches the device of claim 2, wherein: each of the second clamping legs underlie one of the first clamping legs, respectively, and are connected to one another by a material bridge; and/or each of the first clamping legs overlie one of the second clamping legs, respectively and are connected to one another by a material bridge (Fig. 4).
Regarding claim 8, Gaston teaches the device of claim 2, wherein: each of the second clamping legs underlie one of the first clamping legs, respectively, and are connected to the holding element by a material bridge; and/or each of the first clamping legs overlie one of the second clamping legs, respectively and are connected to the holding element by a material bridge.
Regarding claim 9, Gaston teaches the device of claim 1, wherein: the clamping installation has at least one securing web which is disposed on a face of at least one clamping leg of the two clamping legs, the face facing the spacing area; and the securing web is disposed on an edge of the clamping leg, the edge facing the holding element.
Allowable Subject Matter
Claims 10-18 and 20 are allowed.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 9291180 & USPub 2012/0305724(clip device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        March 25, 2022